PER CURIAM:
Rose C. Powell appeals the district court’s order denying relief on her motion for a hearing, her civil rights complaint, and her motion for appointment of counsel. We have reviewed the record and find no reversible error. According, we affirm for the reasons stated by the district court. See Powell v. Keller, No. 5:03-CV-00160-5-MU (W.D.N.C. Aug. 1, 2006). We deny Powell’s motions for judicial notice and to dismiss defendant-appellee’s motion for summary judgment and informal briefs. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.